Title: Thomas Jefferson to Joseph Delaplaine, 30 April 1812
From: Jefferson, Thomas
To: Delaplaine, Joseph


          
                  Sir 
                   
                     Monticello 
                     Apr. 30. 12.
           
		  
		  I send you my subscription, and shall recieve your Emporium with pleasure, and with still greater if the price can be paid to any one in this state. the difficulty of remitting to a distance small & fractional sums has induced me to new withdraw from newspapers and other things published out of the state. a regular knolege of the advance of the arts and sciences in Europe which Dr Coxe is so well qualified to furnish, will certainly be a very acceptable treat to every lover of science.
		   Accept my best wishes for it’s success
          
            Th:
            Jefferson
        